      Case 2:18-cv-00265-RMP          ECF No. 63   filed 11/13/20   PageID.467 Page 1 of 2




1                                                                                FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON


2
                                                                        Nov 13, 2020
3
                                                                            SEAN F. MCAVOY, CLERK




4

5                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF WASHINGTON
6

7
      MICHEAL HANLEY BAUSCH,
8                                                    NO: 2:18-CV-265-RMP
                                 Plaintiff,
9                                                    ORDER OF DISMISSAL WITH
           v.                                        PREJUDICE
10
      UNITED STATES OF AMERICA,
11
                                 Defendant.
12

13         BEFORE THE COURT is a Stipulated Motion to Dismiss with Prejudice,

14   ECF No. 62. Having reviewed the Motion and the record, the Court finds good

15   cause to grant dismissal. Accordingly, IT IS HEREBY ORDERED:

16         1. The Stipulated Motion to Dismiss with Prejudice, ECF No. 62, is

17              GRANTED.

18         2. Plaintiff’s Complaint is dismissed with prejudice and without fees or

19              costs to any party.

20         3. All pending motions, if any, are DENIED AS MOOT.

21         4. All scheduled court hearings, if any, are STRICKEN.


     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
      Case 2:18-cv-00265-RMP     ECF No. 63    filed 11/13/20   PageID.468 Page 2 of 2




1          IT IS SO ORDERED. The District Court Clerk is directed to enter this

2    Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

3    close this case.

4          DATED November 13, 2020.

5
                                                s/ Rosanna Malouf Peterson
6                                           ROSANNA MALOUF PETERSON
                                               United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
